DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 3, 2020 has been received and considered. By this amendment, claims 4 and 33 are amended, claims 3 and 5 are cancelled, claims 38-41 are added, and claims 1, 2, 4, 6-8, 21-23, and 27-41 are now pending in the application, with claims 8 and 21-23 withdrawn from further consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 35, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 29 requires “the electrode carrier is not made of viscoelastic silicone.” Claim 1 requires that the electrode carrier includes a viscoelastic material and, thus, claim 29 in combination with claim 1 requires a viscoelastic material that is not viscoelastic silicone. This would encompass every viscoelastic material other than viscoelastic silicone. The Applicant’s disclosure fails to disclose any viscoelastic material that is not viscoelastic silicone. As such, the disclosure does not none of external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and establishing the transformation. The disclosure at paragraphs [0007], [0062], [0096], and [00102] each recite that the transformation from the first geometry to the second geometry is without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and/or the transformation, but the disclosure fails to provide support for the transformation being due to none of external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and establishing the transformation. As such, the disclosure does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed electrode array wherein the electrode carrier is configured to transform from a first geometry having a first average radius of curvature to a second geometry having a second average radius of curvature smaller than the first average radius of curvature due to none of external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and establishing the transformation. Regarding claim 40, the claim requires “the non-viscoelastic material is an elastic material”. Claim 37 from which claim 40 depends requires that the electrode carrier is made of viscoelastic material and non-viscoelastic material, where the viscoelastic material is located in a plurality of discrete bodies separated by respective bodies of non-viscoelastic material. The combination of claims 1, 37, and 40 requires that the electrode carrier is made of viscoelastic material located in a plurality of discrete bodies that are separated by respective bodies of elastic material. The disclosure at paragraph [0052] describes the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 32, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the transformation being entirely a result of an elastic material devoid of metal" in line 6. It is unclear what is meant with such a recitation, specifically if the claim is requiring that the electrode array itself be entirely devoid of metal or if the claim is simply requiring that the transformation be a result of an elastic material rather than being a result 
Claim 27 recites the limitation "an elastic material" in line 6. It is unclear if this elastic material is different and in addition to the viscoelastic material of claim 1 or is instead the same material.
Claim 32 recites the limitation “the electrode array is in a sterilely sealed package” in line 7. Claim 32 is directed to an electrode array (see: preamble) and not to a kit which would include the packaging for the electrode array. It is believed that the electrode array does not itself include the packaging, as the recitation is that the electrode array is in a sterilely sealed package. It is therefore unclear if the electrode array itself is to include the sterilely sealed package or if the applicant instead intends to claim a kit that includes the electrode array and the sterilely sealed package. Applicant’s disclosure supports the notion that the packaging is not part of the electrode array by reciting “the surgeon opens packaging containing the electrode array (typically sterilely sealed packaging)” in paragraph [0072]).
Claim 38 recites the limitation "the transformation from the first geometry to the second geometry is entirely a results of an elastic material devoid of metal" in lines 4-6. It is unclear what is meant with such a recitation, specifically if the claim is requiring that the electrode array itself be entirely devoid of metal or if the claim is simply requiring that the transformation be a result of an elastic material rather than being a result of a metal. If the former, it is unclear how an electrode array that includes metallic electrodes and ostensibly wires would be devoid of metal.
Claim 39 recites a list of limitations, “the electrode carrier is configured to transform from the first geometry to the second geometry without external force relief”, “the electrode carrier is configured to transform from the first geometry to the second geometry without external pressure relief inducing and establishing the transformation”, “the electrode carrier is configured to transform from the first geometry to the second geometry without reaction force inducing and establishing the transformation”, “the electrode carrier is configured to transform from the first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 27-29, 35, 36, 38, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadd (U.S. 2004/0116995). Regarding claim 1, Dadd discloses an electrode array 30 comprising a plurality of electrodes 36 and an electrode carrier 31 carrying the plurality of electrodes (see Figure 2), wherein the electrode carrier includes a viscoelastic material (see paragraph [0025]).
Regarding claim 2, Dadd discloses that the electrode carrier is made of a viscoelastic material, Silastic (see paragraph [0025]).
Regarding claim 4, Dadd discloses that the electrode carrier is made of viscoelastic silicone, Silastic (see paragraph [0025]). Because Dadd does not disclose the electrode carrier 
Regarding claim 27, Dadd discloses that the electrode carrier is configured to transform from a first geometry having a first average radius of curvature (see Figure 4) to a second geometry having a second average radius of curvature smaller than the first average radius of curvature (see Figure 6) without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and establishing the transformation, the transformation being entirely a result of an elastic material devoid of metal (see paragraphs [0018] and [0029]). Because the claim uses the word “and” at the end of the list, it is respectfully submitted that the claim is satisfied as long as the transformation is not induced and established by all of the components of that list. For example, if the transformation is induced by mass transfer but not induced by external force relief, then the claim is satisfied.
Regarding claim 28, Dadd discloses that the electrode array is a styletless array (see paragraph [0062]), wherein the viscoelastic material is a biocompatible viscoelastic material, Silastic (see paragraph [0025]).
Regarding claim 29, Dadd discloses that the electrode carrier is made of a biocompatible elastomeric material that may be biocompatible polyurethane (see paragraph [0025]). As such, Dadd discloses that the electrode carrier is a viscoelastic material that is not viscoelastic silicone.
Regarding claim 35, Dadd discloses that the electrode carrier is configured to transform from a first geometry having a first average radius of curvature (see Figure 4) to a second geometry having a second average radius of curvature smaller than the first average radius of curvature (see Figure 6) due to none of external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and establishing the transformation (see paragraphs [0018] and [0029]), because the transformation occurs because of the material of the carrier.
Regarding claim 36, Dadd discloses that the array is a cochlear implant electrode array (see Abstract), and the array is configured such that after insertion into a cochlea, the array automatically moves from a first geometry (see Figures 4 and 5) that is a curved geometry to a second geometry (see Figure 6) that is a curve geometry having an average radius of curvature that is lower than that of the first geometry, wherein the array is configured to hug a modiolus wall of a cochlea in its relaxed state when inserted into a cochlea, the relaxed state having the second geometry (see Figures 4-6 and paragraph [0030]).
Regarding claim 38, Dadd discloses that the electrode carrier is configured to transform from a first geometry having a first average radius of curvature (see Figure 4) to a second geometry having a second average radius of curvature different than the first average radius of curvature (see Figure 6), the electrode carrier is configured so that the transformation from the first geometry to the second geometry is entirely a result of an elastic material devoid of metal, the elastic material including the viscoelastic material (see paragraphs [0018] and [0029]).
Regarding claim 39, Dadd discloses that the transformation from the first geometry to the second geometry occurs because of the material of the carrier (see paragraphs [0018] and [0029]). As such, Dadd discloses that “the electrode carrier is configured to transform from the first geometry to the second geometry without external force relief”, “the electrode carrier is configured to transform from the first geometry to the second geometry without external pressure relief inducing and establishing the transformation”, “the electrode carrier is configured to transform from the first geometry to the second geometry without reaction force inducing and establishing the transformation”, “the electrode carrier is configured to transform from the first geometry to the second geometry without mass transfer inducing and establishing the transformation”, and/or “the electrode carrier is configured to transform from the first geometry to the second geometry without net energy transfer inducing and establishing the transformation”. 
Regarding claim 41, Dadd discloses that the electrode array is a cochlear implant electrode array (see Abstract) configured to be implanted in a cochlea of a human (see Figures .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 33, 34, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thenuwara (U.S. 2014/0094892, previously cited) in view of Bloomfield (U.S. 2012/0329896, previously cited). Regarding claims 1, 2, and 4, Thenuwara discloses an electrode array 195 comprising a plurality of electrodes 465 and an electrode carrier 445 carrying the plurality of electrodes (see Figures 4A and 4B) that is typically constructed out of biocompatible silicone, platinum-iridium wires, and platinum electrodes (see paragraph [0019]). Further, Thenuwara discloses that the electrode carrier has a curved configuration in an unrestrained and relaxed state (see paragraph [0044]). However, Thenuwara fails to explicitly disclose that the electrode carrier includes or is made of a viscoelastic material, wherein such viscoelastic material is viscoelastic silicone and is devoid of non-viscoelastic silicone. Bloomfield teaches viscoelastic silicone rubber compositions that contain some permanent crosslinks and some temporary crosslinks such that the composition can adapt to form new shapes and then establish a permanent equilibrium shape on longer timescales, whereby the material can be formed into a specific shape and then in the absence of stress, the material will return to its original shape (see Abstract and paragraph [0011]). Thenuwara and Bloomfield are considered to be analogous art to the claimed invention because Thenuwara is in the same field of endeavor of the claimed invention and Bloomfield is reasonably pertinent to the problem to be solved by the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thenuwara such that the electrode In re Leshin, 125 USPQ 416. It is respectfully submitted that the problem of electrode arrays transforming from a first geometry to a second geometry due to the material of the electrode array was a known problem in the art (see for example Dadd et al. (U.S. Patent No. 7,269,461, Gibson (U.S. Patent No. 9,402,990), and Kuzma et al. (U.S. Patent No. 7,315,763, which each describe electrode arrays that transform from a first geometry to a second geometry due to the material of the electrode carrier initiating the transformation).
Regarding claims 6 and 7, Bloomfield teaches that the time it takes for the material to return to its equilibrium shape is dependent upon the crosslinks within the material (see paragraph [0023]). It would have been obvious to one having ordinary skill in the art to choose a viscoelastic silicone material having sufficient crosslinks for the carrier to recover to a curved, unrestrained and relaxed state from a substantially straight state in no less than 30 seconds or one minute, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Regarding claim 33, Thenuwara discloses that the electrode carrier 445 is configured to recover to the curved, unrestrained and relaxed state, from the substantially straight state by moving a component (stylet 446) relative to the electrode array so as to initiate the recovery to the curved, unrestrained and relaxed state, from the substantially straight state (see paragraphs [0033]).
Regarding claim 34, Thenuwara discloses that the electrode carrier 445 is configured to recover to the curved, unrestrained and relaxed state, from the substantially straight state with 
Regarding claim 36, Thenuwara discloses that the array is a cochlear implant electrode array (see Abstract), and the array is configured such that after insertion into a cochlea, the array automatically moves from a first geometry that is a curved geometry (see Figure 4B where the electrode array is slightly curved) to a second geometry that is a curved geometry having an average radius of curvature that is lower than that of the first geometry (see Figure 4A), wherein the array is configured to hug a modiolus wall of a cochlea in its relaxed state when inserted into a cochlea, the relaxed state having the second geometry (see Figures 4A and 4B).
Regarding claim 41, Thenuwara discloses that the electrode array is a cochlear implant electrode array configured to be implanted in a cochlea of a human (see Abstract). The recitation “to evoke a hearing precept based on a plurality of different and distinct frequency band channels” is not considered to further limit the claim over that of the prior art as an electrode array would be configured to deliver whatever electrical signals that are sent to the electrodes.

Claims 1, 2, 4, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thenuwara (U.S. 2014/0094892, previously cited) in view of Dadd (U.S. 2004/0116995, cited above). Regarding claims 1, 2, and 4, Thenuwara discloses an electrode array 195 comprising a plurality of electrodes 465 and an electrode carrier 445 carrying the plurality of electrodes (see Figures 4A and 4B) that is typically constructed out of biocompatible silicone, platinum-iridium wires, and platinum electrodes (see paragraph [0019]). Further, Thenuwara discloses that the electrode carrier has a curved configuration in an unrestrained and relaxed state (see paragraph [0044]). However, Thenuwara fails to explicitly disclose that the electrode carrier includes or is In re Leshin, 125 USPQ 416. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). It is respectfully submitted that the problem of electrode arrays transforming from a first geometry to a second geometry due to the material of the electrode array was a known problem in the art (see for example Dadd et al. (U.S. Patent No. 7,269,461, Gibson (U.S. Patent No. 9,402,990), and Kuzma et al. (U.S. Patent No. 7,315,763, which each describe electrode arrays that transform from a first geometry to a second geometry due to the material of the electrode carrier initiating the transformation).
Regarding claim 36, Thenuwara discloses that the array is a cochlear implant electrode array (see Abstract), and the array is configured such that after insertion into a cochlea, the array automatically moves from a first geometry that is a curved geometry (see Figure 4B where the electrode array is slightly curved) to a second geometry that is a curved geometry having an average radius of curvature that is lower than that of the first geometry (see Figure 4A), wherein the array is configured to hug a modiolus wall of a cochlea in its relaxed state when inserted into a cochlea, the relaxed state having the second geometry (see Figures 4A and 4B).
Regarding claim 41, Thenuwara discloses that the electrode array is a cochlear implant electrode array configured to be implanted in a cochlea of a human (see Abstract). The recitation “to evoke a hearing precept based on a plurality of different and distinct frequency band channels” is not considered to further limit the claim over that of the prior art as an electrode array would be configured to deliver whatever electrical signals that are sent to the electrodes.

Claims 6, 7, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thenuwara (U.S. 2014/0094892, cited above) in view of Dadd (U.S. 2004/0116995, cited above) as applied to claims 1, 2, 4, 36, and 41 above, and further in view of Bloomfield (U.S. 2012/0329896, cited above). Regarding claims 6 and 7, Thenuwara in view of Dadd provides the invention substantially as claimed, but fails to provide that the electrode carrier is configured to recover to a curved, unrestrained and relaxed state, from a substantially straight state in no less than 30 seconds or one minute. Bloomfield teaches that the time it takes for the material to return to its equilibrium shape is dependent upon the crosslinks within the material (see paragraph [0023]). It would have been obvious to one having ordinary skill in the art to choose a viscoelastic silicone material having sufficient crosslinks for the carrier to recover to a curved, unrestrained and relaxed state from a substantially straight state in no less than 30 seconds or one minute, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Regarding claim 33, Thenuwara discloses that the electrode carrier 445 is configured to recover to the curved, unrestrained and relaxed state, from the substantially straight state by moving a component (stylet 446) relative to the electrode array that initiates the recovery to the curved, unrestrained and relaxed state, from the substantially straight state (see paragraphs [0033]).
Regarding claim 34, Thenuwara discloses that the electrode carrier 445 is configured to recover to the curved, unrestrained and relaxed state, from the substantially straight state with external force relief, external pressure relief, reaction force, mass transfer or net energy transfer inducing and/or establishing the recovery to the curved, unrestrained and relaxed state, from the substantially straight state (see paragraph [0033], which describes that the movement of the electrode array off stiffening element 446 results in the electrode array returning to its relaxed, curved state).

Claims 6, 7, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dadd (U.S. 2004/0116995, cited above) in view of Bloomfield (U.S. 2012/0329896, cited above). Regarding claims 6 and 7, Dadd discloses the invention substantially as claimed, but fails to disclose that the electrode carrier is configured to recover to a curved, unrestrained and relaxed state, from a substantially straight state in no less than 30 seconds or one minute. Bloomfield teaches that the time it takes for the material to return to its equilibrium shape is dependent upon the crosslinks within the material (see paragraph [0023]). It would have been obvious to one having ordinary skill in the art to choose a viscoelastic silicone material having sufficient crosslinks for the carrier to recover to a curved, unrestrained and relaxed state from a substantially straight state in no less than 30 seconds or one minute, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Regarding claim 30, Dadd discloses that the electrode carrier 31 is configured to recover to the curved, unrestrained and relaxed state (see Figure 6), from the substantially straight state (see Figure 4) without external force relief, external pressure relief, reaction force, mass transfer and net energy transfer inducing and/or establishing the recovery to the curved, unrestrained and relaxed state, from the substantially straight state (see paragraphs [0018] and [0029]). Because the claim uses the word “and” at the end of the list, it is respectfully submitted that the claim is 
Regarding claim 31, Dadd discloses that the electrode carrier 31 is configured to recover to the curved, unrestrained and relaxed state (see Figure 6), from the substantially straight state (see Figure 4) without moving any component relative to the electrode array that initiates or results in the recovery to the curved, unrestrained and relaxed state, from the substantially straight state (see paragraphs [0018] and [0029]).
Regarding claim 32, Dadd discloses that the electrode carrier 31 is configured to recover to the curved, unrestrained and relaxed state (see Figure 6), from the substantially straight state (see Figure 4) without moving any component relative to the electrode array that initiates or results in the recovery to the curved, unrestrained and relaxed state, from the substantially straight state (see paragraphs [0018] and [0029]); and the electrode array is a styletless electrode array (see paragraph [0062]); and the electrode array is in a sterilely sealed package (see paragraph [0103]).

Claims 1, 2, 4, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury et al. (U.S. 2004/0249417). Regarding claim 1, Ransbury discloses an electrode array, comprising: an electrode 52; and an electrode carrier carrying the electrode, wherein the electrode carrier includes a viscoelastic material 42, silicone rubber (see Figures 3A-3D and paragraph [0066]). However, Ransbury fails to disclose the array including a plurality of electrodes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ransbury to include a plurality of electrodes, since it has been held that mere duplication of the essentially working parts of a device involves only routine skill in the art. MPEP 2144.04
Regarding claim 2, Ransbury discloses that the electrode carrier is made of a viscoelastic material, silicone rubber (see paragraph [0066]), as the joints 42/42a are considered part of the electrode carrier.
Regarding claim 4, Ransbury discloses that the electrode carrier is made of a viscoelastic silicone, silicone rubber (see paragraph [0066]), as the joints 42/42a are considered part of the electrode carrier. Furthermore, because Ransbury does not describe the carrier of having non-viscoelastic silicone, the carrier is considered to be devoid of non-viscoelastic silicone, rather only including viscoelastic silicone and other materials.
Regarding claim 28, because Ransbury does not disclose the use of a stylet, the electrode array is considered a styletless array. Furthermore, because the device of Ransbury is intended to be implanted in a human patient (see Figure 6A), it is respectfully submitted that the material of the device must inherently and necessarily be biocompatible.
Regarding claim 37, Ransbury discloses that the electrode carrier is made of the viscoelastic material 42/42a and a non-viscoelastic material (the material that makes up enclosures 20/20a/20b/20c, the viscoelastic material 42/42a being located in a plurality of discrete bodies located along a length of the carrier, the plurality of discrete bodies being separated by respective bodies of non-viscoelastic material (see Figures 3A-3D).
Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. Applicant reiterates arguments which were previously presented and answered in the Final Rejection of December 26, 2018, the Advisory Action of March 14, 2019, the Examiner’s Answer of November 29, 2019, and the Non-Final Rejection of September 3, 2020. Applicant is advised to carefully review the Examiner’s previous responses to Applicant’s arguments. 
Applicant newly argues the rejection of claim 35 under 35 USC 112, first paragraph, as failing to comply with the written description requirement. Applicant presents the text of claim 35  and the text of the rejection. Applicant argues “So we disclose that X is done without A, B, C, etc., 
Applicant newly argues the rejection of claim 32 under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant inquires if the rejection is a written description rejection of an indefiniteness rejection. The Applicant argues that if the rejection is an indefiniteness rejection, then the rejection “is analogous to an assertion that one of ordinary skill living in the United States would not 
Regarding the rejection of the claims as being anticipated by Dadd, the Applicant argues that Dadd does not disclose a viscoelastic material and the rejection fails to explain or support its position that Silastic silicone meets the viscoelastic recitation. As an initial matter, Applicant’s arguments refer to “Stilastic silicone” and it is not known if this was a typo or Applicant misunderstood the rejection and thought that it read “Stilastic”. Furthermore, it is respectfully submitted the one of ordinary skill in the art would know and understand that Silastic silicone is a viscoelastic material based on its material properties. Furthermore, Applicant submitted and refers on page 20 of the arguments to Appendices A-D that Applicant alleges supports their “position that Dadd does not disclose the viscoelastic material claimed.” However, Applicant fails to explain how Appendices A-D allegedly support this position. The Material Safety Data Sheet for Silastic provided by the Applicant indicates that Silastic is a “viscous liquid”, the “Dow MDX4-4210 MED ELAST” document provided by the Applicant indicates that Silastic is a “BioMedical Grade Elastomer”, and the “Silastic® BioMedical Grade Liquid Silicone Rubbers (LSRs)” document 
Regarding the rejection of claim 4 as being anticipated by Dadd, the Applicant argues that the rejection is evidence of improper examination, but fails to provide any further explanation. The Applicant says that “[b]y analogy, none of the cited references disclose that the world is round, but that does not mean that the world is not round or otherwise is flat.” It is respectfully submitted that Applicant’s analogy does not fit the situation at hand. The Examiner respectfully submits that claim 4 is directed to a negative limitation “the electrode carrier is devoid of non-viscoelastic silicone.” If a reference discloses an electrode array and says that the electrode array contains non-viscoelastic silicone, then it would not meet the claim. However, if a reference makes no mention of non-viscoelastic silicone being part of the electrode array while describing the materials actually used in the electrode array, then the electrode array would be understood to not include non-viscoelastic silicone.
Regarding the rejection of claim 5 as being anticipated by Dadd, the Applicant argues that “[t]he rejection of claim 5 is wrong” saying that Figure 6 of Dadd shows a restrained electrode array and the Abstract provides nothing in the way of support corresponding to claim 5. However, claim 5 is no longer pending in the application. Such arguments are therefore considered to be moot.
Regarding the rejection of claim 27 as being anticipated by Dadd, the Applicant argues that “[t]he rejection of claim 27 is based on an unsupported claim interpretation” and inquires “Why can the USPTO interpret that claim in a manner consistent with the specification?” It is respectfully submitted that the broadest reasonable interpretation for a claim is interpreted in a manner consistent with the specification. The Applicant further requires “please explain why that is consistent with the specification in a manner that meets MPEP 2111 and In re Smith (where the 
Regarding the rejection of claim 28 as being anticipated by Dadd, the Applicant argues “[t]here is no support for the rejection of claim 28. Paragraph 0062 does not disclose a styletless array.” Paragraph [0062] of Dadd recites “[t]he present invention does not require the addition of cochlea space-filling positioner devices” and “by removing the need to withdraw a stylet or other stiffening member from the array during implantation”. As such, paragraph [0062] of Dadd does disclose that the array is styletless.
Regarding the rejection of claim 29 as being anticipated by Dadd, the Applicant argues “[t]he embodiment you used to rejection [sic] claim 1 is allegedly viscoelastic silicone. The rejection of claim 29 is thus incomparable with the rejection of claim 1. This is called a NetMoneyIn error.” It is respectfully submitted that paragraph [0025] of Dadd discloses alternative materials that can be used in the electrode array, including Silastic, a viscoelastic silicone, and a biocompatible polyurethane. The rejection of claim 1 uses Silastic as an example of a viscoelastic material that may be used in the electrode array, but is in no way limited to that example. One of ordinary skill in the art would considering the rejection of claim 1 and the citation of paragraph [0025] would understand such. Furthermore, Applicant’s arguments are not against what is or is not taught by the reference, but rather to point out what Applicant alleges is an error. Applicant does not argue that Dadd fails to disclose the limitations of claim 29 and, thus, it is submitted that 
Regarding the rejection of claim 35 as being anticipated by Dadd, the Applicant argues “[t]he transformation does not occur because of the material of the carrier. That is not in paragraphs 0018 and 0029.” Paragraph [0018] of Dadd recites “the outer layer being shaped so as to normally preferentially adopt the second configuration” and at paragraph [0029] recites that the “carrier is preferably relatively resiliently flexible such that it adopts the first configuration of the array determined by the adhesive layer prior to implantation and the second, preferably spirally curved, configuration determined by the preference configuration of the outer layer following completion of the implantation procedure.” Such recitations are that the material of the array, i.e. the outer layer, is what results in the transformation. For at least these reasons, the rejection stands.
Regarding the rejection of claim 36 as being anticipated by Dadd, the Applicant argues that “there is nothing in FIGs. 4 and 5 that show the automatic feature. That is merely the result of the fact that the array has been placed into the spiral of the cochlea.” It is respectfully submitted that the array curving as it is inserted into the cochlea, i.e. “the result of the fact that the array has been placed into the spiral of the cochlea”, occurs spontaneously and during an implantation procedure (as opposed to waiting for a long time), and thus, would be automatic. If Applicant believes that the term “automatically” in claim means something else, Applicant is invited to clearly articulate how Applicant believes that the claimed invention differs from that of Dadd. Further, the Applicant inquires how the Examiner would have examined the claim if it had been re-written. As an initial matter, how an Examiner would examine an unamended claim if
Regarding the rejections of the claims under 35 USC 103(a) as being unpatentable over the various references, Applicant without context pastes a portion of the Examiner’s Office Action and then argue that such a portion goes against In re Mullin. However, Applicant fails to identify which rejection the pasted portion is taken from. The Examiner believes that Applicant obtained the pasted portion from the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Thenuwara in view of Bloomfield. Applicant argues that the reference to Dadd, Gibson, and Kuzma as showing of a known problem in the art goes against In re Mullin. Further, Applicant quotes In re Mullin, “We think it is incumbent upon the Patent Office in the first instance to set forth clearly why it the first instance to set forth clearly why it regards a claim to be anticipated, obvious or otherwise defective . . The pertinence of each reference, if not apparent, must be clearly explained * * *.” In the instant case, Dadd, Gibson, and Kuzma are not used in an anticipatory manner and are not used to show obviousness, but rather are used as evidence of a known problem in the art. Furthermore, as Applicant quotes, In re Mullin requires that the pertinence, if not apparent, must be clearly explained. The pertinence of each of Dadd, Gibson, and Kuzma is readily apparent by reading the Abstract and viewing the Figures in each of the references. Furthermore, the citation of these references makes apparent their pertinence: “the problem of electrode arrays transforming from a first geometry to a second geometry due to the material of the electrode array was a known problem in the art”. As such, Applicant’s arguments are not found persuasive.
Regarding the rejection of the claims as being unpatentable over Ransbury, the Applicant argues “[w]orking backwards, Ransbury does not disclose a viscoelastic material. Ransbury discloses only silicone.” The Examiner respectfully submits that Ransbury does not only disclose silicone, but rather discloses silicone rubber, which is a known viscoelastic material.
Regarding claim 37, the Applicant inquires “where are the ‘discrete bodies being separated by respective bodies of non-viscoelastic material’ in the figures. Please identify them or withdraw the rejection.” It is respectfully submitted that the rejection did identify the discrete 

    PNG
    media_image1.png
    874
    627
    media_image1.png
    Greyscale

Regarding claim 2 and cancelled claim 3, the Applicant argues “[w]hat do the joints have to do with claims 2 and 3? Nothing. The rejections are not supported.” The joints 42/42a identified by the Examiner are pertinent to claim 2 and cancelled claim 3 because they are part of the electrode carrier and they are disclosed by Ransbury as being made of silicone rubber. Thus, the reference to joints 42 and 42a supports the rejection of claim 2 and cancelled claim 3.
Regarding claims 4 and 28, the Applicant provides the text of the rejections of the two claims and then concludes “[t]hat is not how prior art is evaluated.” However, the Applicant fails to elucidate this argument or explain what the Applicant takes issue with. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant further argues that “the rejection is one of those hindsight reasoning rejections, sounding in improper examination”. It is not clear to which claim rejection Applicant is referring. The Applicant further cites In re Ochiai indicating that In re Ochiai indicates that the USPTO must cease using case law to support rejections. However, the rejections do not rely upon case law, but rather rely upon the MPEP to support the rejections. As such, Applicant’s arguments are considered moot.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant concludes by listing a number of patent documents and website addresses (all were previously listed in the response of 4/27/2020). As previously indicated, the Non-Patent 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792